Judgment, Supreme Court, Brohx County, rendered on January 30, 1973, upon defendant’s plea of guilty to the crime of robbery in the second degree, unanimously reversed, on the law, and the case remanded to the Criminals Term of the Supreme Court, Bronx County, for resenténce in compliance with CPL 380.50. The sentencing court did not grant deféndant an opportunity to be heard before sentencing as required by CPL 380.50. *665Failure to do so constitutes error necessitating a reversal of the sentence and a remand for resentencing only. (People v. Rojas, 42 A D 2d 945; People v. Williams, 42 A D 2d 931, People v. Lotz, 42 A D 2d 900.) Concur—Markewich, J. P., Kupferman, Murphy, Tilzer and Capozzoli, JJ.